In a proceeding pursuant to Civil Rights Law article 6 for leave to change an infant’s surname, the father appeals from a judgment of the Supreme Court, Suffolk County (Molia, J), dated September 19, 2003, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The father of the infant child born out of wedlock failed to establish that the child’s best interests will be substantially promoted by changing the child’s surname to his surname (see Civil Rights Law § 63). Consequently, the Supreme Court properly denied the petition (see Matter of Cinquemani v Guarino, 290 AD2d 554 [2002]; Matter of Cassidy Lynn M., 289 AD2d 245, 246 [2001]; Matter of Mercado v Townsend, 225 AD2d 555 [1996]; Matter of Shawn Scott C., 134 AD2d 345 [1987]).
The father’s remaining contention is without merit. Altman, J.P., Crane, Fisher and Lifson, JJ., concur.